DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-9, 12 and 15-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Giese et al. (US 2004/0180351). The teachings cited below are present in application 60/402,541, filed August 12, 2002.
Giese et al. disclose in examples 7 and 8 (see figures 11 and 12) siRNAs wherein both strands are chimeric and the sense strand comprises at least 4 consecutive 2’-OMe substitutions. The sequences are shown in figures 11 and 12 and 
These siRNAs are transfected into HeLa cells and the effect of the siRNAs on degradation of PTEN mRNA (i.e., a phenotypic change in the cell) was detected to determine the activity of the siRNAs. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giese et al. as applied to claims 1-9, 12 and 15-19 above.
The teachings of Giese et al. are described in the previous rejection. Giese et al. further teach additional modifications may be made to their siRNAs, including 2’-fluoro sugars (paragraph 24), a phosphate group on the 5’ or 3’ end of either strand (paragraph 97), and 3’ overhangs (paragraph 15). The figures (e.g., figure 4) teach siRNAs having 3’ dTdT overhangs on both strands.
Giese et al. do not exemplify an siRNA comprising internal 2’-OMe modifications in the sense strand that further comprises a 2’-F, 5’ phosphate, or overhang, but it would have been obvious to one of ordinary skill in the art at the time of filing to produce such siRNAs. The person of ordinary skill in the art would produce an siRNA with both 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635